Title: From Louisa Catherine Johnson Adams to George Washington Adams, 17 November 1818
From: Adams, Louisa Catherine Johnson
To: Adams, George Washington


				
					Dear thoughtless George
					Washington 17. Novbr. 1818.
				
				What have you been doing? where has your reason flown? while your poor Grandmother was yet warm in her grave; while your own mother whose all of happiness in this world depends upon the good conduct of her children was confined to her bed with a fever, what were you doing? following the foolish example of a set of wild and  unruly young men whom you had not fortitude to condemn tho’ you must have been conscious of their folly and what is worse have known the real anguish you were inflicting on the heart of  a mother whose even gratitude you had excited by what she imagined your affectionate desire to attain eminence both in virtue and talents for her sake.Dear George, I am grieved thus to write you, but I have thought it would spare your feelings if I wrote before your father should answer your Letter which has given him so much pain—We yet Know nothing of the particulars or the cause of the trouble you have got into therefore I implore you to write me all the particulars and not only this but to take every step in your power to restore to yourself the friendship of the President and the respect of the College Government if it can be done after Conduct so outrageous as  it that of your class is said to have been—remember my beloved son that every thing of this kind will prove a stab to the reputation which you expect and hope to make in your outset in  life and that reparation for such evils becomes more difficult every  time they view again my Son suffer me to beg you will not permit a foolish, weak, and childish pride to obscure your understanding and prevent your making those submissions on which the rest of your happiness in life depends and do not by a fatal and misguided obstinacy or what you may fancy honour  and do not bring down misery on yourself and on the head of your devoted Mother
				
					L. C. Adams
				
				
					I thank you for sending the Box of books—
				
			